Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6, 7, 12-16, 20, 21, 45, 63, 64, 77, 91. 108, 115-121 are currently pending.
	Benefit of priority is to December 15, 2017.

	The term “stapled protein/peptide” is discussed at pages 20+. The examination will be guided by the definition and example at page 20-21:
	…. Accordingly, the stapled (cross-linked) polypeptides described herein have improved biological activity relative to a corresponding non-stapled (un-cross-linked) polypeptide. 
	"Peptide stapling" is a term coined from a synthetic methodology wherein two olefin- containing side-chains (e.g., cross-linkable side chains) present in a polypeptide chain are covalently joined (e.g., "stapled together") using a ring-closing metathesis (RCM) reaction to form a cross-linked ring ….

	The term “protein degrader” is not limited to a protein that degrades or destroys a protein for degradation, but includes a protein that binds to/recruits the actually protein degrader to the vicinity of the protein for degradation. At page 11, a protein degrader is:
	….the second protein is a degrader protein, such as, e.g., an E3 ubiquitin ligase or a substrate adaptor for an E3 ubiquitin ligase. …

	The term “peptide degron” is defined at page 35:
	This disclosure features peptide degrons that bind a protein that is the substrate adaptor for an ubiquitin E3 ligase. In some instances, the degrons bind a WD-40 protein that is the substrate adaptor for an ubiquitin E3 ligase. The degron binds to the substrate recognition domain of the Ubiquitin E3 ligase in a shallow groove and is tolerant of elaboration (i.e., conjugation of a stapled peptide sequence) at either the N- or C-terminus. Exemplary substrate adaptors for an ubiquitin E3 ligase include MDM2, …


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the ‘http/’ at page 11, 12, 27, 49, 53, and 57.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 119, and 116; 91, 108, 120, 121, and 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is drawn to a modified first protein, yet there is no other second protein mentioned within the claim. Also, it is not clear what is intended by a structurally disordered region.
Claim 91 appears to allow for all each of DQIVPEY to be modified, and therefore this “modified version of DQIVPEY” does not exist. The claim was examined in the spirit that this domain be recognizeable in the protein, yet, for example, Wave Dampened 2 like 3 binds to COP1 having this and it does not have the DQIVPEY or recognizeable version thereof in its sequence.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, 15, 16, 117, and 20  is/are rejected under 35 U.S.C. 102a1as being anticipated by Cromm et al. (PCT-237; September 21, 2017; Targeted protein degradation: from chemical biology to drug discovery. Cell Chem Biol. 24(9): 1181-1190). Cromm et al. is cited on the PTO-1449 but it was not submitted with the PTO-1449.
Cromm et al. teach Proteolysis Targeting Chimeras (PROTACs) at page 1182-1187. PROTACs comprise an first moiety that binds to a protein of interest (POI), which is the Protein for Degradation (PD) set forth in the instant claims, and a second moiety that binds to endogenousE3 ligase. The E3 ligase binds to ubiquitin which degrades the POI.
[AltContent: rect]
    PNG
    media_image1.png
    318
    352
    media_image1.png
    Greyscale

	Therefore, Cromm et al. teach a chimera comprising a first moiety that binds to a first protein for degradation and a second protein that binds to a protein degrader (Claim 1, 16).
	At page 1184, last paragraph, Cromm et al. teach small molecule PROTACs using the nutlin3a replacing the peptide E3 ligands, wherein the nutlin3a binds to bind a protein that is the substrate adaptor for an ubiquitin E3 ligase that is MDM2. 
	At page 1185, para. 1, Cromm et al. teach the VHL ligand binding moiety, and at para. 2 the thalidomide binding moiety attached to cereblon CRBN.  See Figure 4.

    PNG
    media_image2.png
    586
    359
    media_image2.png
    Greyscale

	Therefore, Cromm et al. teach a chimera comprising a first moiety that binds to a first protein for degradation and a second moiety that is a small molecule that binds to a protein degrader that is the substrate adaptor for a ubiquitin E3 ligase that is MDM2 (Claim 15).
	Therefore, Cromm et al. teach a chimera comprising a first moiety  that is a small molecule (Claim 12), and a second moiety that is a peptide degron (Claim 13).
	At page 1184, right col., para. 1, Cromm et al. teach that PROTACs comprising a VHL binding domain have been used in life animals (Claim 117, 120).

	
	Claim(s) 1, 6, 7, 13, 16, 117, and 20 is/are rejected under 35 U.S.C. 102a1as being anticipated by Richardson et al. (IDS, PCT-237; August 20, 2017; Towards the development of a peptide-PROTAC conjugate targeting a viral protein: Rational design and optimization of a stapled alpha-helical peptide that binds HPV16 E2 protein. Abstracts of Papers American Chemical Society 254: 96).
	Richardson et al. teach a PROTAC comprising stapled BRD4, which binds HPV16 E2 protein.
	Therefore, Richardson et al. teach a chimera comprising a first moiety that binds to a protein for degradation and a second moiety which binds to the protein degrader (Claim 1, 16), wherein the first moiety is a stapled protein (Claim 6, 7), wherein the second moiety comprises a degron (Claim 13) for the therapeutic use in preventing the progression and transmission of HPV (Claim 117, 20).


	Claim(s) 91 is/are rejected under 35 U.S.C. 102a1as being anticipated by Uljon et al. (IDS; 2016; Structural basis for substrate selectivity of the E3 ligase COP1. Structure 24: 687-696).
[AltContent: connector][AltContent: connector]	Uljon et al. teach COP1 peptide substrates at Figure 5A, comprising:
	
    PNG
    media_image3.png
    184
    435
    media_image3.png
    Greyscale


	Claim(s) 45 is/are rejected under 35 U.S.C. 102a1as being anticipated by Keeshan et al. (2010; Transformation of Tribbles homolog 2 (Trib2) requires both the Trib2 kinase domain and COP1 binding. Blood. 116(23): 49484957).
	Keeshan et al. teach mutated Trib2 having mutations with the COP1 binding site DQLVP – See Figure 3A. The specification at page 70 indicates that Tribble proteins have structurally disordered regions.

    PNG
    media_image4.png
    161
    396
    media_image4.png
    Greyscale







Claims 21, 118, and 63; 64 and 67 are allowable.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 108, 120, 121, and 115; 119 and 116 are1) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and
Claims 108, 120, 121, and 115; 119 and 116 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656